Citation Nr: 9930846
Decision Date: 10/29/99	Archive Date: 12/06/99

DOCKET NO. 98-09 713               DATE OCT 29, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUE

Entitlement to a rating in excess of 10 percent for post traumatic
stress disorder (PTSD).

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel

INTRODUCTION

The veteran had active service from December 1967 to December 1970.

The veteran filed a claim in August 1997 for service connection for
PTSD. By rating decision of November 1997, the Columbia, South
Carolina Regional Office (RO) denied the veteran's claim for
service connection for PTSD. A Notice of Disagreement was filed in
November 1997 and a Statement of the Case was issued in November
1997. A substantive appeal was filed in June 1998 with no hearing
requested.

This case was remanded in September 1998 for further development.
By rating decision in April 1999 service connection for PTSD was
granted with an evaluation of 10 percent, effective from December
1998. This is a complete grant of benefits on appeal. However, the
veteran thereafter filed a Notice of Disagreement in May 1999 as to
the rating assigned for the service connected PTSD. A Statement of
the Case was issued in June 1999. A substantive appeal was filed in
June 1999 with no hearing requested. The issue of an increased
rating for service connected PTSD, therefore, is the issue
currently before the Board. See Holland v. Brown, 9 Vet. App. 324
(1996).

In June 1998, the veteran requested reimbursement for monies spent
for treatment of alcohol abuse which he related to his PTSD. These
matters, which are not inextricably intertwined with the current
appeal, are referred to the RO for appropriate action.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appeal has been obtained by the RO.

2 -

2. Since service connection was granted, the veteran's PTSD has
resulted in occupational and social impairment with occasional
decrease in work efficiency.

3. The manifestations of service connected PTSD do not result in
occupational and social impairment with reduced reliability and
productivity.

CONCLUSION OF LAW

The criteria for the assignment of a rating of 30 percent for PTSD
have been met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4,
including 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's DD214 form shows that he served in Vietnam from
January 1969 to January 1970. His military occupational specialty
was Lt. Wpns. Inf. Awards and decorations received include National
Defense Service Medal, Parachute Badge, Combat Infantryman Badge,
Air Medal, Purple Heart, Army Commendation Medal, Bronze Star
Medal, and Vietnam Campaign Medal.

On a VA examination in September 1997, the veteran reported
participation in combat in Vietnam. After the service, he worked in
roofing and as a sheet metal worker. His last job was for twelve
years as a machine mechanic. The company he worked for closed two
years ago and he had not worked since. He attributed his inability
to work to his alcohol problem and pain in his hands, arms, and
feet. He stated he had not been treated for any psychiatric problem
except for alcoholism. He reported feeling depressed occasionally
due to not having a job and medical problems. He slept well but did
have occasional bad dreams that were sometimes about Vietnam. He
stated that rainy days caused him to have some memories of

- 3 -

Vietnam. He denied anhedonia. He did not appear to be distressed
concerning recollections of Vietnam. He did not have flashbacks,
nightmares, recurrent and intrusive distressing thoughts, or
intense psychological distress. On examination, the veteran was
alert and oriented to person, place, time, and situation. His mood
was good. His affect was euthymic. He was very calm and
comfortable. He showed no signs of distress and speech was normal.
His thought process and content were logical and coherent. There
was no looseness of association, flight of ideas, auditory or
visual hallucinations other than occasionally thinking he heard his
name called. He denied any delusions or paranoia. His concentration
was good. He was able to think in abstract ways. His insight and
judgment were fair. He denied any suicidal or homicidal ideation.
His memory was grossly intact. The diagnoses included history of
alcohol abuse. His current GAF was 75 and past year GAF was 75. It
was noted that the veteran admitted to some depressed mood.
Additionally, there was no more than slight impairment in social or
occupational functioning due to psychological factors.

Received in November 1998 was an August 1992 record from the
Anderson Memorial Hospital that notes that the veteran was admitted
for treatment regarding alcohol use. He used alcohol to relieve
stress due to job problems and marital problems. He reported
problems with his wife, significant issues surrounding the Vietnam
war, and a tendency to isolate himself.

Associated with the file were VA outpatient records that include a
VA Agent Orange report from February 1998 that in part shows that
the veteran described combat in Vietnam. The conclusions included
PTSD.

A VA outpatient record from later in February 1998 shows that the
veteran was referred to psychiatry for PTSD treatment. The
impression included questionable PTSD.

A VA outpatient record from March 1998 shows that the veteran was
referred for questionable PTSD. He was currently doing okay. He
started drinking alcohol and doing drugs upon return from Vietnam.
He had attended rehabilitation three times

- 4 -

since. He was currently clean for seven months. He described a
"helluva time since Vietnam". He associated his alcohol abuse with
Vietnam. Rainy days would bring memories of Vietnam. When he was
drunk, he had contemplated suicide. He had been married for 19
years and had two sons. He had been a machine mechanic. His company
had closed down three years ago and he developed carpal tunnel
syndrome. He did odds and ends type work currently, including
carpentry and roofing work. He slept okay now. He would wake
easily. He occasionally had war related bad dreams. His drinking
caused problems with his sons, who did not live in the house. On
examination, the veteran was pleasant and soft spoken. He had no
thought disturbances, hallucinations, or delusions. His mood was
impatient. He generally had a decent mood but was not happy with
things as they were. He preferred to stay away from people. He had
no hobbies and no friends. Since Vietnam, he had quit fishing and
hunting. His marriage had difficulties, mostly secondary to
alcoholic behavior. No significant cognitive impairment was noted.
His affect was anxious. The impression included probable PTSD.

On a VA outpatient record from December 1998, the veteran reported
being in Vietnam from 1969 to 1970. He complained of sleep
disturbance and nightmares. He would isolate himself. He did not
want to get close to people. He had recurrent and intrusive
distressing recollections and flashbacks. He made efforts to avoid
thoughts, feelings, places, and activities that reminded him of the
trauma he experienced in Vietnam. He had a markedly diminished
interest in significant activities. He was irritable and had angry
outbursts. He was hypervigilant and had an exaggerated startle
response. The veteran worked alone; he could not work for a
company. On examination, it was noted that the veteran had reduced
flexibility and efficiency. He had reduced persistence and pace.
His behavior and emotions were unstable and unpredictable. The
assessment was PTSD related to Vietnam, chronic, with considerable
to severe industrial and social impairment. The GAF was 45.

On a VA examination in March 1999, it was noted that the veteran
injured his hand in combat due to a grenade. He reported combat
situations where he saw comrades and a superior officer being
killed. After service, the veteran worked for a number of years 'm
sheet metal companies. After that he worked as a machine mechanic

- 5 -

until 1995 when his company closed. Since then, he had been working
for himself, doing repair jobs on a self-employed contract basis.
He repaired homes. The veteran was married. His drinking was well
controlled after three separate treatments for alcoholism. He had
no hobbies. The veteran had never been admitted to a psychiatric
hospital, nor had he been under the care of a psychiatrist,
psychologist, or social worker for emotional problems. The
veteran's typical day was spent working on job contracts for at
least eight hours a day. He stated that he would get depressed when
he was not busy and therefore tried to stay active. He would sleep
easily at night if he was tired from working, but other days he
tossed and turned. He complained of bad dreams, related to Vietnam.
He had flashbacks, especially if he was in the rain. Due to this,
he had stopped hunting.

On examination, the veteran was casually dressed and neatly
groomed, polite pleasant, and friendly. His speech was of normal
rate, volume, and tone. His thought process was logical, coherent,
and goal directed, without looseness of association,
circumstantiality, tangentiality, or pressured speech. His mood was
euthymic and his affect was appropriate. His thought content was
devoid of suicidal or homicidal ideation, delusions, or
hallucinations. He was oriented to time, place, person, and
situation. His memory for recent events was slightly impaired, and
he could recall only two of three items memorized three minutes
earlier. His remote memory was intact, and he could name the last
three Presidents of the United States. He could do simple
additions. His concentration was intact and he could spell the word
"world" backwards without difficulty. His insight and judgment were
fair. The veteran appeared to have been in combat. He had recurrent
intrusive distressing recollection of the combat events while awake
on occasion and in dreams about twice a week. He avoided stimuli
that were associated with this trauma such as watching war movies,
and he did have diminished interest in significant activities such
as hunting and socializing. The veteran felt somewhat detached from
people. He stated that he preferred to work alone and avoided
social contact. He had persistent symptoms of increased arousal as
manifested by difficulty falling or staying asleep when he was not
very tired, irritability and outbursts of anger, hypervigilance,
and exaggerated startle response. The diagnoses included PTSD,
chronic, with delayed onset. The GAF was 65. It

- 6 -

was noted that the veteran had some mild symptoms such as insomnia,
difficulty in social and occupational functioning, but he generally
functioned pretty well and had some meaningful interpersonal
relationships. It should be noted that during the month of
February, the veteran worked every day as an independent home
repair contractor and he was able to satisfy his customers.

II. Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States
Court of Appeals for Veterans Claims held that there is a
distinction between an original rating and a claim for an increased
rating. The Court also held that the rule from Francisco v. Brown,
7 Vet. App. 55, 58 (1994) ("Where entitlement to compensation has
already been established and an increase in the disability rating
is at issue, the present level of disability is of primary
importance."), is not applicable to the assignment of an initial
rating for a disability following an initial award of service
connection for that disability. Rather, at the time of an initial
rating, separate ratings can be assigned for separate periods of
time based on the facts found---a practice known as "staged"
ratings. As this case involves a rating assigned in connection with
a grant of service connection, the Board will follow the mandates
of the Fenderson case in adjudicating this claim. Moreover, after
reviewing the record, the Board is satisfied that all relevant
facts have been properly developed.

Disability evaluations are determined by the application of a
schedule of ratings which is based on the average impairment of
earning capacity. 38 U.S.C.A. 1155; 38 C.F.R., Part 4. Separate
diagnostic codes identify the various disabilities. 38 C.F.R. 4.1
requires that each disability be viewed in relation to its history
and there be emphasis upon the limitation of activity imposed by
the disabling condition. These requirements for evaluation of the
complete medical history of the claimant's condition operate to
protect claimants against adverse decisions based on a single,
incomplete or inaccurate report and to enable the VA to make a more
precise evaluation of the level of the disability and of any
changes in the condition. Schafrath v. Derwinski, 1 Vet. App. 589
(1991).

- 7 -

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R.
4.7.

By rating action of April 1999, service connection was awarded for
PTSD; a 10 percent rating was assigned from December 1998 under
Diagnostic Code (DC) 9411 of VA's Schedule for Rating Disabilities,
38 C.F.R. Part 4.

The regulations pertaining to rating psychiatric disabilities are
found in 38 C.F.R. 4.130, Codes 9201-9440 (1999) and are set forth
in pertinent part below:

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such symptoms as:
gross impairment in thought processes or communication; persistent
delusions or hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others; intermittent inability
to perform activities of daily living (including maintenance of
minimal personal hygiene); disorientation to time or place; memory
loss for names of close relatives, own occupation, or own name.   
100

Occupational and social impairment, with deficiencies in most
areas, such as work, school, family relations, judgment, thinking,
or mood, due to such symptoms as: suicidal ideation; obsessional
rituals which interfere with routine activities; speech
intermittently illogical, obscure, or irrelevant; near-continuous
panic or depression affecting the ability to function
independently, appropriately and effectively; impaired impulse
control (such as unprovoked irritability with

8 -

periods of violence); spatial disorientation; neglect of personal
appearance and hygiene; difficulty in adapting to stressful
circumstances (including work or a worklike setting); inability to
establish and maintain effective relationships.   70

Occupational and social impairment with reduced reliability and
productivity due to such symptoms as: flattened affect;
circumstantial, circumlocutory, or stereotyped speech; panic
attacks more than once a week; difficulty in understanding complex
commands; impairment of short- and long-term memory (e.g.,
retention of only highly learned material, forgetting to complete
tasks); impaired judgment; impaired abstract thinking; disturbances
of motivation and mood; difficulty in establishing and maintaining
effective work and social relationships.    50

Occupational and social impairment with occasional decrease in work
efficiency and intermittent periods of inability to perform
occupational tasks (although generally functioning satisfactorily,
with routine behavior, self-care, and conversation normal), due to
such symptoms as: depressed mood, anxiety, suspiciousness, panic
attacks (weekly or less often), chronic sleep impairment, mild
memory loss (such as forgetting names, directions, recent events).
30

Occupational and social impairment due to mild or transient
symptoms which decrease work efficiency and ability to perform
occupational tasks only during

9 -

periods of significant stress, or; symptoms controlled by
continuous medication.      10

38 C.F.R. 4.130, Diagnostic Code 9411 (1999).

The record supports a rating of 30 percent from the initial grant
of service connection. The evidence shows that the veteran
demonstrates occupational and social impairment with occasional
decrease in work efficiency and intermittent periods of inability
to perform occupational tasks, although generally functioning
satisfactorily, with routine behavior, self-care, and conversation
normal, due to such symptoms as depressed mood, anxiety,
suspiciousness, sleep impairment, and mild memory loss.

The VA outpatient records from March 1998 and December 1998 show
that the veteran complained of memories of Vietnam, sleep
disturbance, and bad dreams related to his Vietnam experiences. He
would isolate himself. He was anxious. He was irritable and had
angry outbursts. It was noted on the December 1998 outpatient
record that the veteran worked alone and could not work for a
company. He had considerable to severe social and industrial
impairment. On a VA examination in March 1999, it was noted that
the veteran was depressed, had sleep disturbances, and had
flashbacks. He was casually dressed and neatly groomed with normal
speech and logical, coherent, and goal directed thought processes.
His mood was euthymic with appropriate affect. He did not have
suicidal or homicidal ideation, delusions, or hallucinations. He
was oriented to time, place, person, and situation, however, his
memory for recent events was slightly impaired. It was noted that
the veteran had some mild symptoms such as insomnia,, difficulty in
social and occupational functioning, but generally functioned
pretty well and had some meaningful interpersonal relationships.
During the month of February, the veteran worked every day as an
independent home repair contractor and he was able to satisfy his
customers. His typical day included working an eight hour day.

On the VA outpatient record in December 1998, the veteran's Global
Assessment of Functioning was 45. On the VA examination in March
1999, the veteran's GAF

- 10-

was 65. The criteria to determine the correct score on this scale
are found in the American Psychiatric Association's DIAGNOSTIC AND
STATISTICAL MANUAL FOR MENTAL DISORDERS. A score between 61 and 70
contemplates some mild symptoms (e.g., depressed mood and mild
insomnia) OR some difficulty in social, occupation, or school
function (e.g., occasional truancy, or theft within the household),
but generally functioning pretty well, has some meaningful
interpersonal relationships. A score between 51 and 60 contemplates
moderate symptoms (e.g. flat affect and circumstantial speech,
occasional panic attacks) or moderate difficulty in social,
occupation, or school functioning (e.g., few friends, conflicts
with peers or co-workers). A score between 41 and 50 contemplates
serious symptoms (e.g. suicidal ideation, severe obsessional
rituals, frequent shoplifting) OR an serious impairment in social,
occupational, or school functioning (e.g., no friends, unable to
keep a job). Taken as a whole, this evidence demonstrates that the
veteran would have difficulty working for others. However, the
evidence shows that he does work an eight hour day and worked every
day for the month of February 1999. He was able to satisfy his
customers. Thus, some industrial impairment has been demonstrated;
however, reduced reliability and productivity has not been shown.

In summary, when consideration is given to the veteran's
symptomatology and to his occupational and social functioning, a
rating in excess of 30 percent, but no higher, is warranted. ORDER
Entitlement to a 30 percent rating for the veteran's service
connected PTSD is 

granted, subject to the law and regulations pertaining to the
payment of monetary benefits.

Iris S. Sherman 
Member, Board of Veterans' Appeals

12 -



